1
2
3
4
5
                             UNITED STATES DISTRICT COURT
6
                            EASTERN DISTRICT OF CALIFORNIA
7
8
     THERESA BROOKE, a married woman                 Case No: 2:19-cv-01364-MCE-DB
9    dealing with her sole and separate claim,
                                                     ORDER
10
                          Plaintiff,
11
     vs.
12
13   PEG SACRAMENTO PROPERTY LLC,

14                         Defendant.
15
            Pursuant to the Notice of Voluntary Dismissal, ECF No. 6, and Federal Rule of
16
     Civil Procedure 41(a)(1)(A)(i), IT IS HEREBY ORDERED that this action is
17
     DISMISSED with prejudice. Each party shall bear their own costs and fees, and the
18
     Clerk of the Court is directed to close the case.
19
            IT IS SO ORDERED.
20
21
     DATED: February 3, 2020
22
23
24                                        _______________________________________
25                                        MORRISON C. ENGLAND, JR.
                                          UNITED STATES DISTRICT JUDGE
26
27
28
